Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 06/21/2022.
Claims 1-20 are currently pending.
As a result of the Amendment submitted 06/21/2022, claims 1-20 are allowed. 
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior arts, U.S. Pub 2019/0361971 A1- Zenger provides suggestion of related columns. by processing column metadata to determine realtionship between columnsusing rule-based method that make use of predefined rule sets or that make use of automatic rule inference (e.g., machine learnng method). Zenger fails to teach “...generating, using the one or more processors, a plurality of augmented data columns based at least in part on the plurality of input data columns, wherein (a) the plurality of augmented data columns comprises: (i) a plurality of tagged augmented data columns comprising, for each tagged data column in a selected subset of the one or more tagged columns, a plurality of tagged augmented data columns that are generated by augmenting the tagged data column, and (ii) for the untagged data column, a plurality of untagged augmented data columns that are generated by augmenting the untagged data column, and (b) augmenting an input data column comprises shuffling the input data column; generating, using the one or more processors,  an image representation for each augmented data column of the plurality of augmented data columns;  generating , using the one or more processors, a vector representation for each augmented data column of the plurality of augmented data columns by processing the image representation associated with the augmented data column in accordance with one or more trained image processing models; generating, using the one or more processors, a related subset of the selected subset of the one or more tagged data columns based at least in part on each vector representation for an augmented data column of the plurality of augmented data columns; and providing for,  using the one or more processors, display of the related subset using a cross-column relationship detection user interface...” Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167